I concur generally in the majority judgment and in the reasoning of the principal opinion. I write separately, however, to address several points. First, there is indeed a conflict between the Wing case and cases such as AAAA Enterprises andMitseff which place the burden on the moving party to show the absence of a genuine issue of material fact on summary judgment.1 The principal opinion presents a cogent solution for resolving that conflict. Another possible solution is advanced by one of our esteemed colleagues, who writes that we could "limit the change in the usual summary judgment test [underWing] to those cases where the evidence is within plaintiff's control and where defendant has been unable with due diligence in discovery to find any evidence * * * sufficient to avoid a directed verdict at trial." McCormac, Ohio Civil Rules Practice (2 Ed.1992) 161-162, Section 6.33D. There does not appear to have been any problem with discovery in this case and the evidence submitted on summary judgment seems too weak to support a directed verdict in appellant's favor at *Page 45 
trial. Thus, under either the approach taken by the principal opinion or that proposed by Judge McCormac, I agree that the initial burden in this case rested with appellee to show the absence of a genuine issue of material fact.
That being said, I am not as persuaded as the principal opinion that appellee met this burden. The critical factual issue in this case is whether appellant's syncopal episode was the result of an idiopathic cause. A fall and resultant injury arising from an idiopathic cause are generally not compensable.Waller, supra, 37 Ohio St.3d at 123, 524 N.E.2d at 462. It follows that an employer would be entitled to summary judgment on that issue only if it can show, pursuant to Civ.R. 56(C), that there was an idiopathic cause for the fall and resulting injury. The deposition testimony submitted below indicates problems among the experts in ruling out idiopathic causes for the incident at issue herein. That testimony, however, does not establish that there was an idiopathic, or preexisting, cause for the syncopal episode. Appellee did not satisfy its initial burden under Civ.R. 56(C) and, therefore, I join in reversing the judgment of the lower court.
1 The principal opinion lists a number of cases in which Ohio courts have struggled to reconcile the Wing syllabus with prior case law. I would add the following decisions to that list. Bowen v. Kil-Kare, Inc. (1992), 63 Ohio St. 3d 84, 95,585 N.E.2d 384, 393-394 (Wright, J., concurring in part and dissenting in part) and Little Forest Medical Ctr. of Akron v.Ohio Civ. Rights Comm. (1991), 61 Ohio St. 3d 607, 623,575 N.E.2d 1164, 1176, at fn. 5 (Wright, J., dissenting) (In these cases, Justice Wright argues that the court's majority failed to apply the test in the Wing syllabus and should have reached the opposite result); see, also, Johnson v. Univ. of Cincinnati
(1991), 68 Ohio App. 3d 141, 144, 587 N.E.2d 469, 471 (wherein the First District Court of Appeals perceived the conflict between Wing and Mitseff and held that Wing should not be read so broadly as to overrule Mitseff that the moving party has the burden of producing evidentiary materials).